The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendment to claims of 02/18/2021 is acknowledged.
Drawing objections in the Office action of 12/18/2021 are withdrawn. Replacement drawings received on 02/18/2021 are acceptable.
Amendment to specification submitted on 02/18/2021 has been entered. 
Claim rejections under 35 U.S.C. § 112 in the Office action of 12/18/2021 are withdrawn.

Allowable Subject Matter
 	The following is an examiner’s statement of reasons for allowance: 
The prior art does not disclose or fairly suggest Sliding seal as claimed in independent claims 1 and 13 of the instant application.  The examiner can find no motivation to combine or modify the references of record without the use of impermissible hindsight.
	US 7,080,513 (Reichert) substantially discloses the invention as claimed (Figures 2 and 4), with a seal (1) having a first arm and a second arm joined by a curved section (Figure 4 and as shown below), the first arm and the second arm extending from opposite ends of the curved section, the first arm and the second arm providing an area open to fluid pressure such that the fluid pressure can act directly upon an interior surface of the first arm facing the area and an interior surface of the second arm facing 
	Reichert is silent about the first arm and the second arm each terminating at a distal end, and the distal end of the first arm is spaced from the distal end of the second arm and the curved section.  


    PNG
    media_image1.png
    666
    611
    media_image1.png
    Greyscale


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
     
Conclusion
Prior art made of record and not relied upon is considered pertinent to applicant's disclosure and provides examples of similar inventions. There is no suggestion, teaching, or motivation for one of ordinary skill in the art to modify a reference or combine references, and to yield a reasonable expectation of success without the use of impermissible hindsight.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN CUMAR whose telephone number is (571)270-3112.  The examiner can normally be reached on Monday thru Friday, 8:00 am to 5:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KRISTINA FULTON can be reached on 571-272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 
/NATHAN CUMAR/Primary Examiner, Art Unit 3675